Citation Nr: 1532942	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  09-18 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD) from May 28, 2008 through May 31, 2011, rated currently as 50 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), from October 28, 2010.

3.  Entitlement to TDIU prior to October 28, 2010.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 through October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

By way of history, service connection for PTSD was originally granted for the Veteran, effective August 8, 2006, with an assigned 30 percent initial disability rating.  In May 2008, the Veteran filed a claim seeking a higher disability rating.  Subsequently, the RO's July 2008 rating decision granted a higher 50 percent disability rating, effective May 28, 2008.  From that decision, the Veteran filed a timely Notice of Disagreement (NOD) in which he asserted entitlement to a higher disability rating.

The Veteran testified during an October 2010 Travel Board hearing that was held at the RO in St. Petersburg, Florida before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.

Subsequently, in April 2011, the Board remanded this matter for further development, to include efforts to obtain additional treatment records, to specifically include records from VA's New Port Richey Outpatient Clinic in Pasco County, and, to afford the Veteran a new VA examination of his PTSD. Efforts to comply with the Board's remand action were undertaken by the Appeals Management Center (AMC) in Washington, D.C.  Over the course of the post-remand development, the AMC issued a March 2012 rating decision which awarded a higher 70 percent disability rating, effective June 1, 2011.

Notwithstanding the staged grants outlined above, the Veteran has not expressed satisfaction with the assigned disability ratings for his service-connected PTSD.  As such, the Board presumes that the Veteran is seeking the maximum available benefit and therefore maintains jurisdiction over the issues concerning the disability ratings assigned for the Veteran's PTSD.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In December 2013, the Board issued a decision and remand in which it determined that the Veteran was not entitled to disability ratings for PTSD that were higher than 30 percent prior to May 28, 2008; higher than 50 percent from May 28, 2008 through May 31, 2011; or higher than 70 percent from June 1, 2011.  The Board determined further that a claim for a TDIU was raised implicitly by the evidence, pursuant to the Court's holding in Rice v. Shinseki.  Rice v. Shinseki,  22. Vet. App. 447 (2009).  That issue was remanded to the agency of original jurisdiction (AOJ) for further development, to include:  associating with the claims file all temporary folders; providing the Veteran with VCAA notice concerning his claim for a TDIU; and initial adjudication of the Veteran's claim for a TDIU by the AOJ.

The Veteran subsequently appealed the December 2013 Board decision to the Court.  In February 2015, counsel acting on behalf of the Veteran and the VA Secretary (the parties) filed a Joint Motion for Partial Remand.  In the motion, the parties took exception only as to the portion of the Board's decision that denied a disability rating higher than 50 percent for the Veteran's PTSD from May 28, 2008 through May 31, 2011.  As basis for the motion, the parties argued that the Board failed to provide adequate reasons and bases for determining that the criteria for a higher 70 percent disability rating were neither met nor approximated, despite findings in the record of symptoms such as impaired impulse control and inability to adapt to stressful situations.  Toward that end, the parties expressed, the Board's determination was contrary to the Court's holding in Mauerhan v. Principi, that "all, most, or even some, of the enumerated symptoms" do not need to be present in order to support the assignment of a higher disability rating.  Rather, the parties asserted, the Board must specifically address the effects of the Veteran's symptoms on his level of impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The parties' joint motion was granted by the Court.  Accordingly, the Board's previous decision as to the closed period from May 28, 2008 through May 31, 2011 was vacated by the Court and returns to the Board for proceedings consistent with the parties' joint motion.

In addition to the foregoing, the Board notes that the development ordered in the December 2013 remand as to the Veteran's TDIU claim has been performed.  The Board will consider that issue on a de novo basis.

The claims file in this case consists entirely of records being maintained electronically on VA's "Virtual VA" and "VBMS" filing systems.  This electronic file is simply an electronic facsimile of the Veteran's previous paper record.  All documents stored in this electronic claims file are reviewed and considered as part of the evidentiary record.

The issue of entitlement to TDIU prior to October 28, 2010, is addressed in the Remand below. 


FINDINGS OF FACT

1.  From May 28, 2008 through May 31, 2011, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity caused by symptoms including intrusive thoughts and nightmares about combat; depression; anxiety; irritability; being hyperalert with exaggerated startle responses; loss of concentration; lack of energy and interest, indicating decreased motivation and mood; intermittent memory loss; isolative behavior; and having few social or leisure interests; occupational and social impairment with deficiencies in most areas is not shown during this period.

2.  The Veteran's combined service-connected disability rating has exceeded 60 percent since October 28, 2010.    

3.  The evidence shows that the Veteran's PTSD has rendered the Veteran unable to secure or follow a substantially gainful occupation since October 28, 2010.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for PTSD from May 28, 2008 through May 31, 2011 are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a schedular TDIU from October 28, 2010 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.18, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A June 2008 pre-rating letter provided the Veteran with notice of the information and evidence needed to substantiate his claim for an increased disability rating for PTSD.  Consistent with Dingess, this letter included notice of the process in which VA assigns disability evaluations and effective dates.  Subsequently, the Veteran's claim for a higher disability rating was adjudicated in the RO's July 2008 rating decision.  Thus, because the VCAA notice in this case was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, and VA treatment records have been obtained and associated with the record.  VA examinations of his PTSD were conducted in June 2008, August 2009, and June 2011.  Moreover, VA has not received any additional evidence concerning the closed period at issue that would necessitate obtaining an addendum opinion from any of the examiners who conducted any of the aforementioned examinations or a wholly new medical opinion.  Hence, these examinations, along with the other evidence of record, are fully adequate for the purpose of determining the extent of the Veteran's PTSD for the period at issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.


I.  Disability Ratings for PTSD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

For all periods relevant to this appeal, the Veteran's PTSD has been rated in accordance with 38 C.F.R. § 4.130, DC 9411, which provides the rating criteria specifically for PTSD and requires that PTSD be rated under the General Rating Formula for Mental Disorders (General Formula).

Under the General Formula, a 30 percent disability rating is assigned for PTSD that is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation); due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (i.e., forgetting names, directions, and recent events)

A 50 percent disability rating is assigned for PTSD that is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is appropriate for PTSD that is manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.

A 100 percent disability evaluation is granted where PTSD is productive of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; or memory loss for the names of close relatives, own occupation, or own name.

As noted, the Veteran's PTSD has been rated as being 50 percent disabling for the staged period from May 28, 2008 through May 31, 2011.  Upon review and consideration of the pertinent evidence, and mindful of the arguments raised in the February 2015 joint motion, the Board concludes that the symptomatology and overall level of functioning shown by the Veteran during that period does not meet or approximate the criteria for a higher disability rating under the General Formula.

During a June 2008 VA examination, which the Board notes was the RO's primary basis for awarding a 50 percent disability rating, the Veteran reported that he had recently lost his municipal government job.  He stated that he was working at that time as a part-time furniture delivery person.  Socially, he reported that he remained married to his current spouse of 22 years and he described apparently stable relationships with his spouse and four children.  The Veteran also related that he tried to get along well with others, attended church regularly, and socialized with others at church.  Still, he reported some degree of isolative behavior, stating that he received no visitors at his home.  His only reported leisure activity was watching television.

Regarding his symptoms, the Veteran reported having an increase in frequency of intrusive thoughts and nightmares about combat, depression, anxiety, irritability, and lability, and of being hyperalert with exaggerated startle responses.  He also reported problems with anger management and irritability which caused him to become upset and yell.  However, he continued to deny having any suicidal or homicidal ideation.  A mental status examination was essentially normal except for noted mild immediate memory impairment and only fair impulse control.  Based upon the Veteran's reported symptoms and findings from the mental status examination, the examiner assigned a Global Assessment of Functioning (GAF) scale score of 55 and opined that the Veteran's symptoms did not present total occupational and social impairment.

In a July 2008 statement, the Veteran's spouse reported that the Veteran was whimpering, thrashing, jumping, and having crying episodes in his sleep.  To that end, the Veteran's spouse appears to report that the Veteran was having ongoing sleep disturbance.

During VA treatment in October 2008, the Veteran reported continuation of the symptoms noted above, as well as newly reported symptoms of poor concentration and being easily distracted.  Again, he denied having any suicidal or homicidal ideation.  Treating psychiatric staff characterized the Veteran's symptoms as being "severe" and opined that the Veteran was totally and permanently disabled and unemployable.  A GAF score of 48 was assigned.  During subsequent treatment in April 2009, the Veteran reported similar symptoms, as well as panic episodes.  Once again, treating psychiatric staff opined that the Veteran was totally and permanently disabled and assigned a GAF score of 48.

During an August 2009 VA examination, the Veteran reported that he remained married to his spouse.  Although he intimated that he was having difficulties with his son, he nonetheless stated that he had good relationships and support from his family.  The Veteran also continued to report that he was friendly with other members at his church but did not socialize with anybody outside of his family.  Reported leisure activities continued to include watching television and working in the yard.  Once again, the Veteran denied having any history of suicide attempts or violent or assaultive behavior.

Regarding his current symptoms, the Veteran reported anxiety while driving or in situations where he was around other people.  He stated that he preferred to be by himself and that he felt closed in and experienced increased anxiety while performing tasks such as going to the store.  He related that he was presently unemployed but otherwise enjoyed a stable life.  As noted above, the Veteran stated that he continued to attend church regularly and that he tried not to become angry with others.  Overall, he endorsed improvement in his anger management and irritability due to current medications.  A mental status examination revealed that the Veteran had a depressed mood with constricted affect; sleep impairment marked by waking at night and occasional dreams about Vietnam; and panic attacks occurring once per month.  Contrary to the prior June 2008 examination, remote, recent, and immediate memory were normal.

The examiner summarized that the Veteran's PTSD appeared to be manifested by intense psychological distress and physiological reactivity at exposure to internal and external cues that symbolize or resemble and aspect of the traumatic event; efforts to avoid thoughts, feelings, or conversations associated with the Veteran's trauma; efforts to avoid places, activities, and people that arouse recollections of the trauma; markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; irritability or outbursts of anger; difficulty concentrating; and hypervigilance.  The examiner noted further that the Veteran stayed to himself and was not emotionally expressive around others, became agitated and panicky around people of Asian descent, and experienced anxiety while driving.  Functionally, the examiner concluded that the Veteran remained capable of managing his own finances and did not have total occupational and social impairment due to his PTSD.  Although the examiner noted further that the Veteran had a history of working alone and did not work well with others, the examiner indicated that the Veteran was able to perform better in isolation and working independently.  Socially, the examiner concluded that the Veteran's ability to form loving relationships was impacted by his tendency toward isolation, emotional detachment, and difficulty forming relationships.  A GAF score of 53 was assigned.

Interestingly, the Veteran apparently sought VA treatment immediately following his August 2009 VA examination for an apparent anxiety attack resulting from his VA examination.  In that regard, the Veteran reported anxiety related to the loss of his job and fear that VA would discontinue his disability benefits.  He admitted that he was anxious during the VA examination and that he was afraid of making mistakes while answering the VA examiner's questions.  In relation to his symptoms, the Veteran stated that he was sleeping OK and continued to deny having any suicidal or homicidal ideation.  Nonetheless, the Veteran was unable to perform serial seven exercises, spell backwards, follow instructions, and demonstrated some memory impairment.  A GAF score of 48 was assigned.

Subsequent VA treatment records through September 2010 reflect ongoing depression, anxiety, irritability, intrusive thoughts, sleep disturbances, loss of concentration, inability to make decisions, and lack of interest and energy.  During treatment in October 2009, the Veteran was noted as having difficulty adapting to stressful circumstances and difficulty establishing and maintaining effective relationships.  During treatment in September 2010, he reported that his symptoms had worsened since the recent passing of his mother.  Once again, a GAF score of 48 was assigned at that time.  Throughout this period of treatment, the Veteran continued to deny having any suicidal or homicidal ideation.

During his October 2010 Travel Board hearing, the Veteran complained of ongoing symptoms which included: anxiety, difficulty dealing with stress at work and in social situations, and dislike of crowded places.  He and his spouse testified that they did not go on social activities except for occasional trips to a sandwich shop for a quick meal.  Anecdotally, he recalled an incident at church in which he became angry and cursed after someone touched his head.  He also reported an incident in which he walked out of a previous job due to his inability to cope with work-related stress and that he was unemployed for a year and a half before beginning part-time employment for his church as a maintenance worker and custodian.  In describing his current employment, he stated that he was paid for working 20 hours per week but was actually working more hours than that.  He stated that he liked his job because he was allowed to work on his own.

The Veteran's spouse offered independent testimony that, while driving, the Veteran was afraid that other motorists might have a gun.  She also testified that the Veteran had nightmares which caused him to jump in bed.  Overall, the Veteran and his spouse described isolative behavior marked by having guests at their home infrequently.  The Veteran's spouse testified further that even when their children came to visit, the Veteran would tolerate the situation briefly before going to his bedroom to watch television.  She noted further that the Veteran appeared to demonstrate difficulty with concentration, particularly during conversations with others.  She added that the Veteran became frustrated with work situations in which he was required to make fast decisions.  Overall, the Veteran's spouse testified that the Veteran's symptoms were worsening and that she did not believe that the Veteran would not do well living independently.  As examples, the Veteran's spouse noted that the Veteran would likely have difficulty paying his bills and going shopping.

Subsequent VA treatment records through May 2011 reflect that the Veteran complained of ongoing anxiety, irritability, insomnia, and depression which were being managed by medications.  Again, the Veteran denied having any suicidal or homicidal ideation.  GAF scores of 50 were assigned during treatment in January and May of 2011.

In June 2011, the Veteran was afforded a new VA examination; the findings from which served as the RO's primary basis for awarding a 70 percent disability rating for the Veteran's PTSD.  During that examination, the Veteran reported that he remained in his marriage of 25 years and continued to describe good relationships with his children.  He continued to report that he had only a few friends, and in fact, described that they were more like acquaintances.  In general, he stated that he was able to get along well with others, but preferred to isolate himself from people outside of his immediate family.  He reported that he still attended church three times a week with his spouse.  Occupationally, the Veteran stated that he was working 20 hours per week as a custodian at his church.  Again, he stated that he liked his work because he was permitted to work by himself; however, did relate that he left work early on occasion due to anxiety and irritability.  He reported that he had to take three breaks a day to calm himself down and manage his irritability.

A mental status examination demonstrated anxious mood, but otherwise was within normal limits.  Nonetheless, the examiner noted symptoms which included recurrent and distressing recollections of the Veteran's traumatic events; intense psychological distress at exposure to internal and external cues that symbolize or resemble an aspect of the traumatic events; efforts to avoid activities, places, or people that arouse recollections of the trauma; efforts to avoid thoughts, feelings, or conversations related to the trauma; diminished interest and participation in activities; feeling of detachment and estrangement toward others; restricted affect limited to being angry; irritability and outbursts of anger occurring 10 to 12 times per week; moderate difficulty concentrating; and hypervigilance.  The Veteran also endorsed mild panic attacks which occurred once every two weeks, most often while he was in traffic.  He endorsed depression, stating that he had low motivation, low energy, and felt hopeless and worthless at times; however, continued to deny homicidality or suicidality.

Overall, the examiner opined that the Veteran's symptoms resulted in significant distress and impairment in the Veteran's social, occupational, and other areas of functioning.  Apparently tracking the language for the General Formula's criteria for a 70 percent disability rating, the examiner concluded that the Veteran's symptoms were causing occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood; however, concluded that the Veteran was not totally impaired either occupationally or socially.  A GAF score of 51 was assigned.  Significant to the analysis here, the examiner noted that the duration of the symptoms and findings noted during the examination was more than one month.  Still, the examiner did not provide a more specific estimate as to when the noted symptoms first manifested.

The foregoing evidence shows that, for the period from May 28, 2008 through May 31, 2011, the Veteran's PTSD was manifested by intrusive thoughts and nightmares about combat; depression; anxiety; irritability; being hyperalert with exaggerated startle responses; loss of concentration; lack of energy and interest, indicating decreased motivation and mood; intermittent memory loss; isolative behavior; and having few social or leisure interests.  Although these symptoms appear to have been productive of severe occupational impairment, the evidence does not indicate the extent of social impairment contemplated by the criteria for a higher 70 percent disability rating.  In that regard, the Board notes that the Veteran repeatedly denied having any suicidal or homicidal ideation and therefore did not appear to pose a danger to himself or others.  Similarly, although the evidence shows that the Veteran clearly prefers being isolated and working independently, the Veteran consistently stated that he attended church on a regular basis with his spouse and remained generally friendly with other members of his church.  He has also maintained consistently that he enjoys good relationships and good support from his family, and even allowed during his June 2011 VA examination that he has a few friends.  Overall, the foregoing symptomatology and level of functioning are consistent with those defined as being the criteria for a 50 percent disability rating.

The Board points out that the evidence indicates that some symptoms and functional impairment associated with a higher 70 percent disability rating were manifested by the Veteran during the staged period at issue.  The Board acknowledges also that the specific symptoms expressed in the General Formula are not intended to be construed as an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  As the parties point out in their joint motion, "all, most, or even some, of the enumerated symptoms" do not need to be present in order to support the assignment of a higher disability rating.  Rather, the symptomatology is to be considered in the context of the Veteran's demonstrated level of impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Toward that end, the mere existence of certain symptoms is not, in and of itself, determinative of the disability rating to be assigned.

Subject to the above, the evidence indicates that the Veteran has had problems controlling his impulses (evidenced by irritability and anger towards others) and difficulty in adapting to stressful circumstances (evidenced by the Veteran's difficulty in dealing with stressful situations in work and social situations, and, by his inability to make quick decisions).  Nonetheless, the Board finds that these symptoms, in particular the Veteran's impaired impulse control, do not appear to be of such severity that they result in an overall loss of function that is consistent with the criteria for a higher 70 percent disability rating.  In that regard, the Veteran has demonstrated self-awareness of those difficulties and shown that he was, ultimately, able to manage those difficulties by taking breaks at work or leaving work as needed.  As also noted above, the evidence for the period at issue indicates that the Veteran has been able to maintain good relationships with his family, a few friendships, and apparently cordial relationships with people in his church.

Moreover, the Board notes that many of the symptoms expressed in the criteria for a higher 70 percent disability rating are not shown in the record.  As noted, the Veteran has repeatedly denied having any suicidal or homicidal ideation.  He has not reported any behavior that would appear to constitute obsessional rituals.  Repeated mental status examinations performed over the course of the closed appeal period at issue did not indicate impaired speech or thought process, spatial disorientation, or neglected personal appearance or hygiene.  Also, the evidence does not show that the Veteran has had near-continuous panic or depression that has affected his ability to function independently.  Indeed, and as discussed above, the Veteran reported some degree of comfort in being allowed to function alone and independently.  Similarly, the evidence does not show that the Veteran had outright inability to establish and maintain effective relationships.  Once again, the evidence shows in that regard that the Veteran enjoyed good relationships and support from his spouse and children, that he had a few friends, and was able to maintain cordial relationships with members in his church.

In sum, the symptomatology and indicated level of social functioning does not meet the criteria for a disability rating higher than 50 percent under the General Formula.  To the extent that the Veteran has demonstrated a severe degree of occupational impairment, the Board is of the opinion that the Veteran's occupational impairment is properly and fully addressed by the TDIU rating contemplated below.

As noted above, the records pertinent to the period from May 28, 2008 through May 31, 2011 indicate assigned GAF scores which consistently range from 48 to 55.  In assessing the degree of psychiatric disability, GAF scores are for application and reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  According to the DSM-IV, a GAF score ranging from 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores in the range of 41 to 50 denote serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

The Board admonishes that GAF scores are not conclusively dispositive as to a veteran's level of psychiatric impairment.  Rather, they are merely parts of a whole body of evidence that must be considered by the Board.  Overall, the symptoms demonstrated by the Veteran during the staged period at issue are grossly consistent with the assigned scores of 55 and 53, as assessed during the Veteran's VA examinations.  In that regard, the evidence does demonstrate moderate social and occupational difficulty marked by having few friends and conflicts at work and in social settings.   As noted above, however, there is no evidence of suicidal ideation, severe obsessional rituals, shoplifting or other legal problems, serious social or occupational impairment marked by having no friends or inability to keep a job.  Under the circumstances, the Board finds that the GAF scores of 53 and 55, assigned during the June 2008 and August 2009 VA examination, are more consistent with the other evidence in the record, and moreover, are not in and of themselves inconsistent with the assignment of a 50 percent disability rating for the staged period at issue.

The Board has considered the potential application of various provisions of Title 38 Code of Federal Regulations, whether or not they have been expressly raised by the Veteran.  Schafrath v. v. Derwinski, 1 Vet. App. 589, 594 (1991).  In that regard, the Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the Board finds that the record does not show that the symptomatology associated with the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that renders inadequate the available schedular ratings for the service-connected disability.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the disability level and symptomatology that are attributable to the Veteran's PTSD.  As discussed above, higher schedular disability ratings are available under DC 9411 and the General Formula; however, the Veteran's disability simply is not productive of the manifestations and level of impairment necessary to warrant higher ratings during the period contemplated above.  As such, it cannot be said that the available schedular ratings are inadequate for purposes of rating the Veteran's disability.

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected PTSD are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. 111.

The Board has also considered whether further "staged" disability ratings for the Veteran's PTSD are warranted by the evidence.  The symptomatology shown upon examination and treatment, however, has been essentially consistent and fully contemplated by the assigned disability rating throughout the appeal period being considered here.  As such, there is no basis for further staged disability ratings in this case.

Based upon the foregoing evidence and analysis, the Board finds that the demonstrated symptomatology and impairment associated with the Veteran's PTSD during the period from May 28, 2008 through May 31, 2011 is consistent with a 50 percent disability rating.  To that extent, this appeal is denied.

II.  TDIU

As noted in the Board's previous December 2013 remand, the evidence in this appeal raises and implicit claim for a TDIU.  Rice, 22 Vet. App. 447.  Under VA laws and regulations, a TDIU may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. 

Consideration may be given to a veteran's level of education, special training, and previous work experience, but age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

A TDIU may be assigned even where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of determining the above, the following will be considered as one disability: 1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor set forth under 38 C.F.R. § 4.26, if applicable; 2) disabilities resulting from common etiology or a single accident; 3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; 4) multiple injuries incurred in action; or 5) multiple disabilities incurred as a prisoner of war.

Here, service connection is in effect for the Veteran for PTSD, rated as 70 percent disabling; ischemic heart disease, rated as 60 percent disabling; and ringworm, rated as noncompensable (zero percent).  Given those ratings, the Veteran has a current combined disability rating of 90 percent, pursuant to VA's combined ratings table under 38 C.F.R. § 4.25.  From October 28, 2010, to June 1, 2011, the Veteran's combined service connected disability rating was 80 percent.  Prior to October 28, 2010, the Veteran's only service connected disability was PTSD rated as noncompensable from October 18, 1969; 30 percent disabling from August 8, 2006; and 50 percent from May 28, 2008.  Thus, the criteria for consideration of a schedular TDIU are met from October 28, 2010.  38 C.F.R. § 4.16(a).

VA treatment records show that during treatment in June 2008, the Veteran first reported that he had lost his municipal government job and was experiencing more frequently occurring intrusive thoughts about combat and nightmares.  He reported that he was more hyperalert and had an exaggerated startle response.  He also reported increased depression, anxiety, and irritability.  Still, during his June 2008 VA examination, he reported that he was working as a part-time furniture delivery person.

During follow-up evaluation and treatment in October 2008, the treating VA psychiatrist noted additional complaints of increased anxiety, poor concentration, and being easily distracted.  He opined at that time that the Veteran's symptoms were severe and did not permit the Veteran to return to work.  The same symptoms were noted during VA treatment in April 2009.  At that time, the treating VA psychiatrist continued to opine that the Veteran was totally and permanently disabled and unemployable.

During an August 2009 VA examination, the Veteran reported that he remained unemployed.  Noted symptoms included intense psychological distress and physiological reactivity at exposure to internal and external cues that symbolize or resemble and aspect of the traumatic event; efforts to avoid thoughts, feelings, or conversations associated with the Veteran's trauma; efforts to avoid places, activities, and people that arouse recollections of the trauma; markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; irritability or outbursts of anger; difficulty concentrating; and hypervigilance.  The examiner noted further that that Veteran stayed to himself and was not emotionally expressive around others, became agitated and panicky around people of Asian descent, and experienced anxiety while driving.  Functionally, the examiner concluded that the Veteran remained capable of managing his own finances and did not have total occupational and social impairment due to his PTSD.  Although the examiner noted further that the Veteran had a history of working alone and did not work well with others, the examiner indicated that the Veteran performed better in isolation and with independent tasks.

During the June 2011 VA examination, the Veteran reported that he was working 20 hours per week as a part-time custodian at his church.  He reported that he liked his work because he was permitted to work by himself and was allowed to leave work early as needed to manage anxiety and irritability associated with his PTSD.

A July 2014 opinion from the Veteran's treating VA psychiatrist expresses that the Veteran's PTSD was expected to be stable provided that the Veteran continued his medications.  Still, the VA psychiatrist advised that the Veteran should avoid situations that might trigger his symptoms, such as being in crowded areas and enclosed situations.

In an October 2014 formal TDIU application, the Veteran reported that he had not worked on a full-time basis since 2008 due to his service-connected disabilities.  He reported a history of employment that included work as a county and municipal maintenance worker from 1993 through 2008.  He reported education through elementary school and denied having any other specialized education or training.

During a detailed January 2015 private vocational assessment conducted by D.P., the Veteran reported that he continued to work 20 per hours a week at his church custodian job.  In speaking with the Veteran's pastor, D.P. learned that the Veteran earned $200.00 per week ($9,600.00 per year).  The pastor commented that, overall, the Veteran's work was "great" because he was permitted to work alone and to complete tasks at his own pace.  When asked whether he would consider hiring the Veteran as a full-time employee, however, the Veteran's pastor commented that the Veteran had some difficulty performing his assigned tasks even with the aforementioned work accommodations.  The pastor recalled that the Veteran had even quit his part-time position the previous year, apparently due to work stress, but returned after the pastor visited him and spoke with him.

In terms of his educational and work history, D.P. also noted that the Veteran dropped out of school during the sixth grade, and other than combat training given during service, received no other formal education or training.  D.P. noted that the Veteran has a history of unskilled to semi-skilled manual labor as a construction worker, carpet installer, restaurant equipment installer, and custodian.  In general, all of the training received by the Veteran was provided on the job.  In terms of function, the Veteran reported that he was sensitive to the pressure of working and that as early as June 2008, when he stopped working on a full-time basis, felt increasing pressure from his employer, which in turn aggravated his PTSD symptoms.  He expressed difficulty sustaining his current part-time employment as a church custodian, and indeed, that assertions appears to be consistent with information provided by his pastor.

Overall, D.P. noted that although the Veteran has been able to maintain part-time employment at his church since 2010, the Veteran has earned wages that are below the poverty level, and moreover, the Veteran has been able to sustain that employment with extensive accommodations.  Ultimately, D.P. opined that the Veteran has been unable to secure or follow a substantially gainful occupation since June 2008 (the point at which the Veteran was terminated from his last full-time position) due to his PTSD symptoms.

The findings and opinions expressed in the January 2015 private vocational assessment are essentially consistent with the other facts and opinions shown in the record.  For that reason, the Board finds it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation due to his PTSD.  Accordingly, he is entitled to a schedular TDIU from October 28, 2010.  To that extent, this appeal is granted.


ORDER

An increased disability rating for PTSD from May 28, 2008 through May 31, 2011, rated currently as 50 percent disabling, is denied.

A TDIU from October 28, 2010, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

As noted above, the Veteran's combined service connected disability rating did not meet the minimal combined rating required for consideration of an scheduler TDIU prior to October 28, 2010, under 38 C.F.R. § 4.16(a).  Nevertheless, it is VA's policy to grant a TDIU in all cases where a service-connected disability causes unemployability regardless of the percentage evaluations.  See 38 C.F.R. § 4.16(b).  

The record suggests that the Veteran may have been unable to sustain gainful employment prior to October 28, 2010.  Accordingly, the RO/AMC should consider whether the TDIU claim should be sent to VA's Director of Compensation Service for extraschedular adjudication for the period prior to October 28, 2010.  Bowling v. Principi, 15 Vet. App. 1 (2001).

	(CONTINUED ON NEXT PAGE)


Accordingly, the issue of entitlement to a TDIU for the period prior to October 28, 2010, is REMANDED for the following action:

1.  Submit the claim for entitlement to a TDIU prior to October 28, 2010, to the Director, Compensation and Pension Service, for extraschedular consideration under the provisions of 38 C.F.R. § 4.16(b).  A copy of the referral, and any reply, to include the Director's decision, should be included in the claims file.

2.  Thereafter, review the claims file and readjudicate the Veteran's claim.  If the benefits sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

 This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


